                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

BILLIARDS & BREWS, LLC                                )
                                                      )
       Plaintiff,                                     )
                                                      )
vs.                                                   ) Docket No. _________
                                                      )
CITY OF KNOXVILLE, TENNESSEE                          )
and THE KNOXVILLE CITY COUNCIL,                       )
                                                      )
       Defendants.                                    )

                                    NOTICE OF REMOVAL

       Come the defendants, the City of Knoxville, Tennessee, and the Knoxville City Council

(“Defendants”), by counsel and pursuant to 28 U.S.C. § 1441(a) and § 1446, and remove this

action from the Knox County Chancery Court to this Honorable Court. In support of this Notice

of Removal, Defendants state as follows:

       1.      On March 29, 2021, the plaintiff, Billiards & Brews, LLC (“Plaintiff”), filed this

action against Defendants in the Chancery Court for Knox County, Tennessee (the “State

Court”). Among its claims for relief, Plaintiff asserts a claim arising under the Equal Protection

Clause of the United States Constitution.

       2.      Defendants received a copy of the Summons and Complaint on March 29, 2021.

True and exact copies of the Summons, Complaint, and all other process, pleadings, and orders

filed in the State Court are attached hereto as Exhibit 1.

       3.      This Court has original federal question jurisdiction of this civil action pursuant to

28 U.S.C. § 1331 because the Complaint asserts a claim arising under the Constitution, laws, or

treaties of the United States.




Case 3:21-cv-00120-CLC-HBG Document 1 Filed 04/01/21 Page 1 of 3 PageID #: 1
       4.      Because this Court has original jurisdiction of this action pursuant to 28 U.S.C. §

1331, removal of the action is proper pursuant to 28 U.S.C. § 1441(a).      Pursuant to 28 U.S.C. §

1367, this Court has supplemental jurisdiction over all other claims raised in the Complaint.

       5.      This Notice of Removal is timely filed in accordance with U.S.C. § 1446(b), as it

is filed with this Court within thirty days after receipt by Defendants of the Summons and

Complaint.

       6.      Pursuant to 28 U.S.C. § 1441(a), the United States District Court for the Eastern

District of Tennessee, Knoxville Division, is the federal district court for the district and division

embracing the place where the State Court lawsuit is pending.

       7.      Pursuant to 28 U.S.C. § 1446(d), all adverse parties are being provided with

written notice of the filing of this Notice of Removal.

       8.      Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal is being filed

this day with the Clerk of the Chancery Court for Knox County, Tennessee.

       WHEREFORE, the Defendants hereby remove the above-captioned case from the Knox

County Chancery Court to this Honorable Court.

       Dated this 1st day of April, 2021.



                                       /s/ Michael S. Kelley
                                       Michael S. Kelley (BPR #014378)
                                       Jason E. Legg (BPR #018765)
                                       KENNERLY, MONTGOMERY & FINLEY, P.C.
                                       4th Floor, Nations Bank Center
                                       550 Main Street
                                       P.O. Box 442
                                       Knoxville, TN 37901
                                       (865) 546-7311
                                       mkelley@kmfpc.com

                                       Attorneys for City of Knoxville



                                    2
Case 3:21-cv-00120-CLC-HBG Document 1 Filed 04/01/21 Page 2 of 3 PageID #: 2
                                      /s/ Robert B. Frost, Jr.
                                      Robert B. Frost, Jr. (BPR #017738)
                                      ARNETT, DRAPER & HAGOOD, LLP
                                      800 S. Gay Street, Suite 2300
                                      P. O. Box 300
                                      Knoxville, TN 37929-2300
                                      (865) 546-7000
                                      rfrost@adhknox.com

                                      Attorneys for Knoxville City Council


                                 CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing Notice of Removal has been served upon the

following by United States Mail, first class, postage prepaid this 1st day of April, 2021:

       Russ Egli
       The Wisdom Building
       11109 Lake Ridge Drive, FL3
       Concord, TN 37834

       Brett Stokes
       550 W. Main Street, Suite 950
       Knoxville, TN 37902


                                      /s/ Michael S. Kelley




                                    3
Case 3:21-cv-00120-CLC-HBG Document 1 Filed 04/01/21 Page 3 of 3 PageID #: 3
